Citation Nr: 0833761	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted. 

2.  Entitlement to service connection for 
tinnitus/tunnelitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

In July 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record. 


FINDINGS OF FACT

1.  In April 1998, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
did not appeal.

2.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received.

3.  The veteran's hearing loss and tinnitus/tunnelitis are 
related to service.  


CONCLUSIONS OF LAW

1.  The April 1998 RO decision denying service connection for 
bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  

2.  The criteria to reopen the claim for service connection 
for bilateral hearing loss are met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007).

4.  The criteria for service connection for tinnitus/ 
tunnelitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The current application to reopen the veteran's claim for 
service connection for bilateral hearing loss was received in 
July 2005.  Claims are to be reopened when new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  
Applicable 38 C.F.R. § 3.156 (2007) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  Regardless of the RO's actions, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).  

In April 1998, the RO denied the veteran's claim for service 
connection for hearing loss.  He was notified of the denial 
in May 1998, and he did not appeal.  That determination is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the April 1998 rating decision, the veteran 
stated that he initially sought treatment for his hearing 
during service in November 1969, but was told to have it 
taken care of by VA since he was being discharged in December 
1969.  He said that the went to the VA Medical Center in 
Temple, Texas, in April 1970 and sought treatment for his 
hearing, and that he had sought treatment several times 
since.  Efforts by the RO to obtain the 1970 records were 
unsuccessful.  The RO considered the veteran's service 
medical records.  The RO determined that there was no record 
of treatment in service and no evidence showing a current 
hearing loss disorder within one year of service separation.  

Evidence added to the record since the final April 1998 RO 
decision includes a December 2005 VA examination which shows 
bilateral defective hearing by VA standards and which also 
offers an opinion regarding the etiology of the disorder.  
This evidence is new and raises a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  Since new and material evidence has 
been received, the claim is reopened.

The Board has determined that new and material evidence has 
been submitted to reopen the claim for service connection for 
bilateral hearing loss.  Therefore, no further notice or 
development under the VCAA is required with respect to the 
claim to reopen, including any discussion of the requirements 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).


Service Connection for Bilateral Hearing Loss, 
Tinnitus/Tunnelitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service, and for some disorders, may be presumed if 
manifested to a compensable degree within the first post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309.  If a chronic 
disease is shown in  service, subsequent manifestations of 
the same chronic  disease at any later date, however remote, 
may be service  connected, unless clearly attributable to 
intercurrent  causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims that he has defective hearing and 
tinnitus/tunnelitis due to exposure to loud noise in service.  
He states that he is a combat veteran and was exposed to 
mortar fire and APCs during service.  He contends that he has 
had hearing loss and ringing in his ears since his days of 
combat.  The veteran's DD 214 shows that during his service 
his MOS was light weapons infantryman and that he received 
the Combat Infantryman Badge and the Silver Star.  See 
38 U.S.C.A. § 1154(b).  

The veteran's December 1966 entrance examination reflects 
that on audiometric testing, his hearing thresholds from 500 
to 4000 Hz were five decibels in both ears, which is normal 
by VA standards.  Service treatment records reflect no 
treatment for a hearing loss, ear problems of any sort, or 
for tinnitus. At the time of service separation in December 
1966, audiometric testing was the same as the results 
recorded at service entrance, and the veteran denied ear 
trouble or hearing loss.  

After service, an undated VA ear, nose, and throat (ENT) 
treatment record received in August 1990 showed complaints of 
bilateral tinnitus and an inability to hear high tones.  It 
appears from a June 1990 record that the ENT work up was done 
in May 1990.  Hearing loss is shown VA examination in 
December 2005 when the audiometric evaluation showed readings 
at 3000 and 4000 Hz to be 70 and 90 in the right ear and 70 
and 85 in the left ear.  Tinnitus is documented on the VA 
December 2005 examination.  

The December 2005 VA examiner reviewed the claims file 
including the service treatment records.  The veteran 
reported having constant tinnitus and a high pitched hearing 
loss.  He stated that in service he worked with the infantry, 
mortars and APCs.  He also noted a history of occupational 
noise exposure to roofing work, electrician school and 
masonry/carpenter work.  The examiner noted that tinnitus was 
present and that the veteran first noticed it when he was in 
Vietnam. 

Audiometric testing showed defective hearing by VA standards 
bilaterally documented at 3000 and 4000 Hz to be 70 and 90 in 
the right ear and 70 and 85 in the left ear.  The examiner 
found that it is possible that the military noise caused the 
veteran's tinnitus.  It was reported that a review of the 
claims file does not reveal any complaints or treatment of 
tinnitus or its descriptives.  The examiner stated there was 
insufficient information to render an opinion without 
resorting to speculation.  The examiner also reported that it 
is possible that the etiology of the hearing loss and the 
tinnitus are the same.  It was noted that the hearing loss 
was not present at discharge.  He reported that there was 
insufficient information to render an opinion without 
resorting to speculation.  The rationale provided by the 
examiner stated that the service entrance and separation 
examination reports showed normal hearing.  It was noted that 
the veteran's MOS was light weapons infantryman which 
subjected him to acoustic trauma.  The examiner indicated 
that the claims file did not contain any treatment or 
complaints of tinnitus or its descriptives.  It was also 
pointed out that the veteran had a history of occupational 
noise exposure.  The examiner stated that a direct 
correlation cannot be made from either source of acoustic 
trauma to the veteran's current hearing loss and/or tinnitus.  
He indicated that there is insufficient information to render 
an opinion without resorting to speculation. 

In this case, the veteran contends that his 
tinnitus/tunnelitis and bilateral hearing loss began in 
service.  He is competent to describe his exposure to noise 
during service, and his service personnel records, including 
his DD 214 indicate that he was exposed to combat during 
military service.  Exposure to loud noises is consistent with 
the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  
Thus exposure to acoustic trauma during service is shown.  
Additionally, current findings substantiate that he has 
bilateral hearing loss by VA standards and that he has 
tinnitus/tunnelitis.  Thus, in order to warrant service 
connection the evidence must show that there is a link 
between the current findings and service.  

On VA audiometric examination, the provider was unable to 
furnish any definite opinion, but stated that it is possible 
that the veteran's hearing loss and tinnitus are related to 
noise exposure in service.  Thus, he did not rule out this 
possibility.  This evidence suggests a link between the 
veteran's in-service noise exposure and his current hearing 
loss and tinnitus/tunnelitis.  There is also no evidence of 
record that supports a finding that the veteran's 
tinnitus/tunnelitis and hearing loss are not related his 
military service. 

The only medical evidence of record which addresses the 
etiology of the veteran's bilateral hearing loss and 
tinnitus/tunnelitis is a VA examination report of December 
2005.  That examiner has stated that he could not render an 
opinion without resorting to speculation.  The basis for this 
finding includes a notation that hearing loss was not present 
at service discharge or at service entrance and no complaints 
or treatment for tinnitus or its descriptives.  However, 
manifestation of the disorders in service is not a 
requirement when considering whether service connection is 
warranted.  The Board finds the veteran's contentions of in-
service manifestations and longstanding hearing loss and 
tinnitus to be credible.  In this regard, the Board finds the 
opinion reflected in the VA examination report is not 
reliable because it fails to address nexus in light of the 
veteran's history of longstanding hearing loss and 
tinnitus/tunnelitis.

In addition, it is noted that this opinion, in questioning, 
not ruling out, a  nexus between the hearing loss and 
tinnitus/tunnelitis conditions and service, fails to discuss 
what might have in fact caused the conditions.  The examiner 
relates that it is possible that he veteran's history of 
military noise exposure is related to his current problems 
with hearing loss and tinnitus.  While it is pointed out that 
the veteran had a history of occupational noise exposure, 
there is no objective evidence suggesting that the veteran 
suffered significant acoustic trauma following service, and 
the examiner did not indicate that this was the source of the 
veteran's hearing loss and/or tinnitus/tunnelitis. 

In light of the foregoing, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran's bilateral hearing loss and his tinnitus/tunnelitis 
are related to active service, and therefore, service 
connection is warranted.  The benefit-of-the-doubt rule has 
been applied in reaching this decision.  See 38 U.S.C.A. § 
5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet.  App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  As the service connection claims have been granted, 
the duty to notify and assist has been satisfied.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus/tunnelitis is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


